      Case 1:21-cr-00019-DLC Document 24 Filed 01/21/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x
                                :
UNITED STATES OF AMERICA        :
                                :
     - v. -                     :            PROTECTIVE ORDER
                                :
TRISTAN ROWE,                   :
                                :            21 Cr. 019 (DLC)
               Defendant.       :
                                :
- - - - - - - - - - - - - - - - x

HONORABLE DENISE L. COTE, District Judge:

     WHEREAS the Government intends to produce to TRISTAN ROWE,

the defendant, in the above-captioned matter, certain discovery

materials that may contain personal identifying information for

individuals other than the defendant, including names, places of

employment, financial information, and telephone numbers; and

     WHEREAS pursuant to Rule 16(d) (1) and Title 18, United

States Code, Section 3771, the Government desires to protect the

confidentiality of the above-referenced materials, and for good

cause shown;

IT IS HEREBY ORDERED:

          1. Discovery materials produced by the Government to

the defendant or his counsel that are either (1) designated in

whole or in part as "Confidential" by the Government in emails

or communications to defense counsel, or (2) that include a
         Case 1:21-cr-00019-DLC Document 24 Filed 01/21/21 Page 2 of 5




Bates or other label stating "Confidential," shall be deemed

"Confidential Material.”

            2. Confidential Material disclosed to the defendant,

or to his counsel, during the course of proceedings in this

action:

                  (a) shall be used by the defendant or his counsel

only for purposes of this action;

                  (b) shall be kept in the sole possession of the

defendant’s counsel or the defendant;

                  (c) shall not be copied or otherwise recorded by

the defendant;

                  (d) shall not be disclosed in any form by the

defendant or his counsel except as set forth in paragraph 2(e)

below;

                  (e) may be disclosed only by the defendant’s

counsel and only to the following persons (hereinafter

"Designated Persons"):

                        (i) secretarial, clerical, paralegal,

investigative, and student personnel employed full-time or part-

time by the defendant’s counsel;

                        (ii) independent expert witnesses retained

by the defendant or on his behalf in connection with this

action; and


                                      2
      Case 1:21-cr-00019-DLC Document 24 Filed 01/21/21 Page 3 of 5




                     (iii) such other persons as hereafter may be

authorized by the Court upon a motion by the defendant;

               (f) shall be either (i) returned to the

Government following the conclusion of this case, together with

any and all copies thereof, or (ii) destroyed together with any

and all copies thereof, with defendant’s counsel verifying in

writing to the Government that such destruction has taken place.

               (g) Notwithstanding the foregoing, defense

counsel shall not be required to return or destroy any

disclosure material to the extent such return or destruction

would conflict with any applicable professional or ethical

obligation or responsibility of defense counsel.         However, in no

case shall the defendant maintain any disclosure material in his

possession after the conclusion of his case.

          3. Discovery materials produced by the Government to

the defendant or his counsel that are either (1) designated in

whole or in part as "Sensitive" by the Government in emails or

communications to defense counsel, or (2) that include a Bates

or other label stating "Sensitive," shall be deemed "Sensitive

Material.”

          4. Sensitive Material disclosed to the defendant, or

to the defendant’s counsel, during the course of proceedings in

this action, shall be subject to the conditions applicable to


                                   3
         Case 1:21-cr-00019-DLC Document 24 Filed 01/21/21 Page 4 of 5




Confidential Material, with the exception of paragraph 2(b)

above.    Sensitive Material may be shown to the defendant, but

may not be maintained in the defendant’s possession.

            5.    The defendant and his counsel shall provide a

copy of this Order to Designated Persons to whom Confidential

Material is disclosed pursuant to paragraph 2(e).            Designated

Persons shall be subject to the terms of this Order.

            7.    The provisions of this Order shall not be

construed as preventing the disclosure of any information in any

motion, hearing, trial, or sentencing proceeding held in this

action, or to any judge or magistrate of this Court for purposes

of this action.




                        [intentionally left blank]




                                      4
      Case 1:21-cr-00019-DLC Document 24 Filed 01/21/21 Page 5 of 5




          8.     This Order may be signed in counterparts and

transmitted by facsimile and/or electronic copy, each of which

counterparts will be deemed to be an original and which taken

together will constitute the Order.


AGREED AND CONSENTED TO:

                                  AUDREY STRAUSS
                                  UNITED STATES ATTORNEY


                           By:

                                  ________________________________
                                  DINA MCLEOD
                                  DAVID ABRAMOWICZ
                                  Assistant United States Attorneys




                                  _____________________________________
                                  Tamara Giwa, Esq.
                                  Counsel for Tristan Rowe




SO ORDERED:    January 21, 2021

                                  _____________________________
                                  HONORABLE DENISE L. COTE
                                  UNITED STATES DISTRICT JUDGE




                                    6
